DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 2 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "one or more sidewalls" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
	Regarding claim 2, the “sidewalls” of claim 1 are part of the storage container, not the cover (as set forth in claim 2). These appear to be different elements altogether, or it is unclear how the cover portion folded over can be sewn to the storage container sidewalls.
	Claim 18 states “the adjustable is made of cover”, the meaning of which is unknown as it is not a grammatically correct sentence.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 1, 10, 18, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fakrhi (US 2011/0272423).
Fakrhi discloses a system for storage of substances comprising: a storage container (520) having a base and one or more sidewalls extending upward into an opening (see Fig. 5); and an adjustable cover (500), the adjustable cover having a drawstring (106), the adjustable cover connected to the base wherein when the adjustable cover is connected to the storage container the adjustable cover covers the opening of the storage container, wherein the drawstring is configured to be pulled taut securing the adjustable cover to the base (see Fig. 5; para 0036).  

Fakrhi further discloses a food storage system comprising: an adjustable cover (500), the adjustable cover having a top surface, a plurality of sidewalls extending down from the top surface forming a recess between the plurality of sidewalls (see Fig. 5), the adjustable cover having a drawstring (106), wherein the adjustable cover is connectable to a storage container wherein the drawstring is configured to be pulled taut securing the adjustable cover to the storage container wherein the adjustable cover covers an opening of the storage container (Fig. 5, para 0036).
Fakrhi further discloses the adjustable is made of cover (see Fig. 5); and the adjustable cover is rectangular or circular in shape (see Figs. 1-4).

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 2-4 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fakrhi (US 2011/0272423) as applied to claims 1 and 10 above, and further in view of Jones (US 5417354).
Fakrhi discloses all limitations of the claim(s) as detailed above except does not expressly disclose the band/hem being folded and stitched as claimed, rather disclosing a separate piece of material with stitching (para 0034).
However, Jones teaches constructing a drawstring band/hem with a portion of the material folded over upon itself wherein edges folded over are sewn to a remaining portion (25, 26, Fig. 2).  
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to form the Fakrhi band/hem via folding and stitching as taught by Jones, in order to form the band/hem for the drawstring as taught by Jones.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a second line of stitching, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
The initial statement of intended use and all other functional implications have been carefully considered but are deemed not to impose any patentably distinguishing structure over that disclosed by Fakrhi or Jones which is capable of being used in the intended manner, i.e., positioning the drawstring channel open ends on the one or more sidewalls of the container. There is no structure in Fakrhi or Jones that would prohibit such functional intended use (see MPEP 2111).
Fakrhi as modified above further results in a device wherein when connected, the base of the storage container is not covered by the adjustable cover and the adjustable cover does not extend past a base of the storage container when covering the storage container (see Fakrhi Fig. 5).

9.	Claims 5, 9, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fakrhi (US 2011/0272423) in view of Jones (US 5417354) as applied to claims 3 and 12 above, and further in view of Hodgdon (US 2015/0007380) and Gilstrap (US 5450629).
Fakrhi as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the particulars of the drawstring construction or attachment as claimed.
However, Hodgdon teaches constructing a drawstring out of plurality of strands of twisted fibers (para 0032) with first and second tabs (22, 26) as claimed.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the drawstring out of twisted fibers with first and second tabs as taught by Hodgdon, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
Further, Gilstrap teaches connecting a drawstring within its channel via a fastener (col. 5, ll. 55-65) to prevent removal as claimed.
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to attach the drawstring taught by Fakrhi as modified above via a fastener as taught by Gilstrap, in order to prevent removal of the drawstring from the device as taught by Gilstrap.
Fakrhi as modified above further discloses a storage container with a bottom surface and sidewalls extending from a perimeter of the bottom surface, the sidewalls terminating a top edge that defines an opening (see Fakrhi Fig. 5).  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a second storage container/cover, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

10.	Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fakrhi (US 2011/0272423) in view of Jones (US 5417354), Hodgdon (US 2015/0007380), and Gilstrap (US 5450629) as applied to claim 5 above, and further in view of Nelson (US 2014/0367505).
Spector as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the particular material of the cover as claimed.
However Nelson teaches constructing a device cover out of cotton, polyester, or nylon (para 0021) as claimed.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the drawstring out of cotton, polyester, or nylon as taught by Nelson, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

11.	Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fakrhi (US 2011/0272423) in view of Jones (US 5417354), Hodgdon (US 2015/0007380), and Gilstrap (US 5450629) as applied to claim 16 above, and further in view of Throckmorton (US 2565283).
Fakrhi as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the flange as claimed.
However, Throckmorton teaches a similar device being provided with a flange extending radially outward from the sidewalls below and spaced from the top edge (Fig. 3) as claimed.
At the time of the invention, it would have been obvious to a person having ordinary skill in the art add the flange taught by Throckmorton to the cover taught by Fakrhi as modified above, in order to provide decoration to the outside of the device as taught by Throckmorton.


Response to Arguments
12.	Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER N. HELVEY whose telephone number is (571)270-1423. The examiner can normally be reached Monday-Friday 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER N HELVEY/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        
May 9, 2022